Citation Nr: 1429648	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for a right knee disability, currently rated at 10 percent for instability and 10 percent for arthritis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing before the undersigned Veterans Law Judge was held at the RO in July 2012 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on the age of the medical evidence, a contemporaneous VA examination should be conducted to determine the current nature and severity of the Veteran's right knee disability.   

Accordingly, the case is REMANDED for the following action:

1. Ensure that all relevant VA treatment records are associated with the file.   

2.  Undertake appropriate development to obtain a copy of all outstanding non-VA treatment records pertinent to the Veteran's claim.  

3.  After completion of the foregoing, schedule the Veteran for examination to determine the nature and severity of the right knee disability.  The examiner should review the record and note such review.  The examiner should address all symptoms and functional impairment associated with the right knee disability.  An explanation should be provided for any opinion expressed.  

4.  Thereafter, readjudicate the claim.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



